PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/137,363
Filing Date: 09/20/2018
Appellant(s): SAP SE



__________________
Christopher R. Davis
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 06/10/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(I) 35 USC 101
Appellant asserts (i) their algorithm constitutes an improvement to the processing speeds of a general purpose computer and (ii) that the judicial exception Examiner posits is in fact the improvement, as applied mathematics is a practical application and a technological field. Examiner reasons the underlying technology behind the judicial exception is not being improved.  
MPEP 2106.05(a) outlines an improvement “would be apparent” to one of ordinary skill in the art and a “bare assertion of improvement without the detail necessary to be apparent” to a person of ordinary skill in the art is not enough.  Rather, the claims must reflect any disclosed improvement in technology by way of examples of technical problems in the specification, unconventional technical solutions expressed in the claims, or identified technical improvements realized by the claim over the prior art. The extent to which the claim covers a particular solution or a particular way it achieves a desired outcome is considered, and consideration of 2106.05(f), mere instructions to apply an exception is applicable to case at hand. The judicial exception alone cannot provide the improvement.
Page 13 of Appeal Brief states that the abstract idea is applied by the algorithm. The invention claims to optimize transportation requests to a minimum number of paths using claimed algorithmic formula.  Appellant asserts the improvement lies in reducing processing requirements by minimizing the number of paths.  See pages 10 and 11 of Appeal Brief or ¶¶0023, 0024 and 0057 of Appellant’s specification.  Appellant’s asserted improvement over prior art and asserted technological solution is rooted in judicial exceptions of mathematics and fundamental economic practices, namely the formula and rules that comprise the algorithm as seen in the claims and the application of the algorithm to manage the direction of goods or services.  Appellant claims to arrange data in an efficient way using algorithmic means on a general purpose computer.  As such, Examiner sees no improvements to the underlying technology.
Therefore, the asserted practical application is not seen in present claims. The algorithm is being used on a general purpose computer to arrange data and optimize a selection of lines and paths that are used for the generation of transport routes of goods or services.  This being claimed is a judicial exception with mere instructions for general purpose computer implementation.  
For these reasons, the 101 rejection should be sustained.

Respectfully submitted,
/ANT/Examiner, Art Unit 3687         
                                                                                                                                                                                               Conferees:

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687       
                                                                                                                                                                                                 
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.